Detail Action
This office action is a response to an application submitted on 12/08/2020.
Claims 1-30 are pending for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on 12/08/2020.  These drawings are acceptable for examination proceedings.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1- 3, 18-20, and 29-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xi et al. [US 202000288479 A1], hereinafter “Xi”.

Regarding claim 1, Xi teaches A method of wireless communication performed by a user equipment (UE), comprising [abstract, Fig. 4]:
determining a new beam ready time that indicates a time at which a beam is to be ready for use in communicating with a base station [Fig. 5, Par.  86, 129],
wherein the beam is activated by a downlink control information (DCI) based beam activation command received by the UE [Fig. 4; Par. 129-134]; and
communicating with the base station using the beam after the new beam ready time [Fig. 9].

Regarding claim 2, Xi further teaches wherein the beam configuration is a transmission configuration information state associated with the beam or a spatial relation associated with the beam [Par. 86].

Regarding claim 3, Xi further teaches an activation command for the beam configuration has been received within a particular window of time, and
a quasi co-location (QCL), spatial reference signal, or synchronization signal block QCL source, associated with the beam configuration, has been detected or reported within the particular window of time [Fig. 4; Par. 129-134].

Regarding claim 18, Xi teaches A method of wireless communication performed by a base station, comprising [abstract, Fig. 4]:
determining a new beam ready time that indicates a time at which a beam is to be ready for use in communicating with a user equipment (UE); and [Fig. 5, Par.  86, 129],
communicating with the UE using the beam after the new beam ready time and after a downlink control information (DCI) based beam activation command, associated with activating the beam, is transmitted to the UE [Figs. 4,9; Par. 129-134]. 

Regarding claim 19, Xi further teaches wherein the beam configuration is a transmission configuration information state associated with the beam or a spatial relation associated with the beam [Par. 86].

Regarding claim 20, Xi further teaches an activation command for the beam configuration has been received by the UE within a particular window of time, and
a quasi co-location (QCL), spatial reference signal, or synchronization signal block QCL source, associated with the beam configuration, has been detected or reported by the UE within the particular window of time [Fig. 4; Par. 129-134].

Regarding claim 29, Xi teaches A user equipment (UE) for wireless communication, comprising: a memory; and
one or more processors operatively coupled to the memory, the memory and the one or more processors configured to[abstract, Figs.1, 4]:
determine a new beam ready time that indicates a time at which a beam is to be ready for use in communicating with a base station [Fig. 5, Par.  86, 129],
wherein the beam is activated by a downlink control information (DCI) based downlink/uplink beam activation command received by the UE; [Fig. 4; Par. 129-134]; and
communicate with the base station using the beam after the new beam ready time [Fig. 9].

Regarding claim 30, Xi teaches A base station for wireless communication, comprising:
a memory; and
one or more processors operatively coupled to the memory, the memory and the one or more processors configured to[abstract, Fig. 4]:
determine a new beam ready time that indicates a time at which a beam is to be ready for use in communicating with a user equipment (UE); and [Fig. 5, Par.  86, 129],
communicate with the UE using the beam after the new beam ready time and after a downlink control information (DCI) based beam activation command, associated with activating the beam, is transmitted to the UE [Figs. 4,9; Par. 129-134]. 

Allowable Subject Matter
Claims 4-17, 21-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record (see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.

A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of the action.  An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYAW Z SOE whose telephone number is (571)270-0304.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 5712707191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KYAW Z SOE/Primary Examiner, Art Unit 2412